DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grossman (USPGPub 2006/0151347 A1).

Grossman discloses a label sticker (Figures; Abstract) comprising a release layer strip (Figure 6, #40); an attachment layer strip made of an artificial dressing material (Figure 6, #28), wherein a 5lower surface of the attachment layer strip is coated with or adhered to a first glue layer (Paragraph 0133), and the lower surface of the attachment layer strip is attached to an upper surface of the release layer strip through the first glue layer (Paragraph 0133); and a label layer strip made of a waterproof material, wherein a lower surface of the label layer strip is coated with or adhered to a second glue layer, and the lower 10surface of the label layer strip is attached to an upper surface of the attachment layer strip through the second glue layer (Paragraph 0132 and 0234; Figure 6, #12) as in claim 1. With respect to claim 2, the two ends of the label layer strip and two ends of the attachment layer strip retract relative to two ends of the 

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The prior art is directed toward multi-layer constructions having adhesive layers and waterproof materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 9, 2022